HATHAWAY, Judge,
dissenting.
I agree with the majority that Bruton error in the case requires a new trial. I disagree with their finding that the search was invalid and their holding that the motion to suppress should have been granted.
In State v. Taras, 19 Ariz.App. 7, 504 P.2d 548 (1972), and in State v. Ochoa, 112 Ariz. 582, 544 P.2d 1097 (1976), the following quote was endorsed from Wilson v. Porter, 361 F.2d 412, 415 (9th Cir. 1966):
“ . . . due regard for the practical necessities of effective law enforcement requires that the validity of brief, informal detention be recognized whenever it appears from the totality of the circumstances that the detaining officers could have had reasonable grounds for their action. A founded suspicion is all that is necessary, some basis from which the court can determine that the detention was not arbitrary or harassing.”
I believe the totality of the circumstances provided a founded suspicion for the detention. (1) The arresting officer, experienced in drug activity surveillance and arrests, knew that hauls frequently involved collaboration of two or more vehicles; (2) the lead car was signalled by the blinking lights from the parked car at Tumacacori; (3) the lead car was perfumed, commonly done to mask the smell of marijuana, and the cargo area cleared, even of normally expected tools, in anticipation of a load; (4) the detained vehicle followed shortly thereafter at low speed, apparently heavily loaded and swaying from side to side; (5) the drivers of the lead car and the follow up vehicle both appeared nervous. The second appeared frozen to the wheel. Even in the absence of the scenario of a contemplated rendezvous anticipated by the officer, the heavily loaded swaying vehicle might well have been investigated as a highway hazard. Consequently, I believe the motion to suppress was properly denied.